Mr. Justice Wolf
delivered the opinion of the court.
In a prosecution for carrying a prohibited weapon at the conclusion of the testimony the District Court of Humacao, after asking about the previous record of the prisoner, said: “Then the court imposes upon you thirty-five days in jail without costs.” Under all the precedents, this was, in cases of misdemeanors at least, a well understood shorthand way for the court to find a defendant guilty and sentence him. The pronouncement as made would have been sufficient in this case or could have been made so. Authorities for this conclusion will be found in 8 R.C.L. 231, People v. Rodríguez, 35 P.R.R. 253, and Ex parte Gibson, 31 Cal. 620. Nevertheless, the defendant appealed and assigned as error that the court, before sentencing the prisoner, should first have found him guilty of the crime charged.
The same day, and hence within the time ivhich a court has for correcting an erroneous judgment, if one arises, the court rendered a formal judgment in which it found the defendant guilty and sentenced him to thirty-five days in jail. It is almost inconceivable that an assignment of error like "this should be seriously made.
Another assignment of error was that the court should have permitted the testimony of a witness who on cross-examination was asked whether another witness had not made a statement that the pistol in question belonged not to the defendant but to the prosecuting witness. The assignment is summarily discussed in the brief. The offered testi*77mony was prima facie entirely hearsay and certainty was not duly offered to contradict a witness.
We find no reason to question the weighing of the evidence and the judgment will he affirmed.